Citation Nr: 9918511	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for a low back 
condition, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel





INTRODUCTION

The veteran had active service from September 1982 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied an 
increased evaluation for service connected degenerative joint 
disease, L4-5, L5-S1, rated as 10 percent disabling under 
diagnostic codes 5003-5295.  The veteran submitted a notice 
of disagreement in October 1997, and the RO issued a 
statement of the case in February 1998.  The veteran 
submitted a substantive appeal in April 1998.


REMAND

Progress notes by the veteran's private physician, describing 
symptoms and treatment of the veteran's low back condition in 
October and November 1998, were sent directly to the Board by 
the veteran in December 1998.  This evidence is relevant to 
the veteran's claim for an increased evaluation for a low 
back condition, and it has not been reviewed by the RO.  Nor 
did the veteran or his representative waive initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider all records and provide the 
veteran with a related supplemental statement of the case.  
38 C.F.R. § 20.1304(c) (1998).

Following a review of the evidence of record, the RO should 
schedule the veteran for a VA examination to obtain 
sufficient clinical findings to determine the current 
severity of the veteran's low back condition.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Statements of the veteran are 
to the effect that he has severe pain and that when his 
condition flares up, it is the pain that temporarily cripples 
or paralyzes his lower extremities.  The report of the 
veteran's last VA examination in November 1996 does not 
contain an opinion as to the functional impairment caused by 
the veteran's low back pain.  VA has the duty to provide the 
veteran with an examination to obtain sufficient clinical 
findings to determine the severity of the low back condition.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time. The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

Accordingly, a remand is necessary to obtain a thorough and 
contemporaneous VA evaluation of the veteran's low back 
condition, in order for the Board to determine the current 
severity of the veteran's service-connected disability.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The 
examiner should take into account prior medical evaluations 
and treatment of the veteran.  Weggenmann, 5 Vet. App. at 
284.  

Although the instructions in this remand should be carried 
out in a logical chronological sequence, no instruction in 
this remand may be given a lower order of priority in terms 
of the necessity of carrying out the instructions completely.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1. 1.  The RO should contact the veteran 
and request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his low back disability from November 
1998 to the present.  Where appropriate, 
consent forms for the release to the VA 
of any private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file. If the 
records are not received the RO should 
inform the appellant and tell him that he 
can procure them.

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the low back condition, including both 
the lumbar spine and sacroiliac, and any 
functional impairment caused by pain or 
weakness.  Such tests as the examiner 
deems necessary should be performed, 
including range of motion studies of the 
low back.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Codes 5292, 5293 and 5295 and 
request that the examiner set forth all 
pertinent findings on examination in 
relationship to the Diagnostic Code 
criteria.  The examiner should also 
express an opinion as to whether or not 
there is severe painful motion or 
weakness associated with the low back 
condition, and the extent of any 
degenerative joint disease.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time. The examiner should also be asked 
to determine whether the low back 
condition exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  Thereafter, the RO should review the 
claim for an increased evaluation for the 
veteran's low back condition.  This 
review should reflect consideration of 
the October and November 1998 progress 
notes by the veteran's private physician, 
any additional evidence added to the 
claims file and clinical findings that 
take into account provisions of DeLuca, 
supra.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


